On October 23, 1989, the Grievance Committee of the Toledo Bar Association, a grievance committee certified by the Board of Commissioners on Grievances and Discipline of the Supreme Court pursuant to Gov. Bar R. V, filed a “Petition for Disclosure of Evidence Presented to the Lucas County Grand Jury in 1988.” Also on October 23, 1989, petitioner filed a motion to seal the record and maintain confidentiality in this cause.
Titled “Original Action for Declaratory Judgment” by the petitioner, this matter is instead being considered by the court as an action brought pursuant to Section 2, Article IV of the Ohio Constitution, which section grants this court original jurisdiction over the discipline of persons admitted to the practice of law in Ohio and all other matters relating to the practice of law.
It appearing to the court that the relief sought by petitioner is necessary for petitioner to effectively perform its investigatory functions under Gov. Bar R. V, it is ordered by the court that the “Petition for Disclosure of Evidence Presented to the Lucas County Grand Jury in 1988” be, and the same hereby is, granted in accordance with the following: Members of the Lucas County Grand Jury identified in the petition are permitted to cooperate with the pending investigation being conducted by the Toledo Bar Association Grievance Committee. In accordance with R.C. 2939.06 and Crim. R. 6(E), such grand jury members are hereby relieved of their oath of secrecy to the extent that they may disclose, to the petitioner only, any information gained during the grand jury proceedings identified in the petition. While such disclosure is hereby permitted, it is not mandatory.
It is further ordered by the court that petitioner’s motion to seal the record in this cause be, and the same hereby is, granted. Unless otherwise ordered by the court, all papers and pleadings filed or produced by any party in this action shall be filed under seal, and all proceedings relating to this action shall be maintained as private and confidential. This entry, however, shall remain unsealed and shall be filed as public. Judgment accordingly.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.